DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2544319 A1 patent publication by Lamponi et al.
Regarding claim 1, Lamponi teaches an integrated-optics system disposed on a substrate (SOI wafer 8) that defines a first plane (upper surface plane as illustrated in Fig. 3), the system comprising: 
(1) an optically active device that is selectively located in a first region (including part 15 and taper 18A that reduces the optical mode size to a more suitable dimension for coupling) of the substrate, wherein the optically active device includes: (a) an active-material stack (10, 11, 12) comprising a gain section (via a multi-quantum well region 12) and a first taper (18A); and (b) a coupling waveguide (non-taper central part 15, 16) that includes a first layer (10) disposed on a contact layer (InP n-doped layer 13), the first layer comprising a first compound semiconductor (InGaAs) and the contact layer comprising a second compound semiconductor (InP), wherein the coupling waveguide at least partially supports a first optical mode of a light signal (as part of a laser cavity); wherein the active-material stack and the coupling waveguide collectively define a composite waveguide  (III-V waveguide 7) that at least partially supports the first optical mode; and 
(2) a silicon layer (silicon layer of the SOI wafer 8) that includes a silicon waveguide (end waveguide 8A) that is selectively located in a second region (region to the left of the taper 18A) of the substrate, the silicon waveguide being configured to at least partially support the first optical mode (with Bragg grating 14A on an end thereof to define the laser cavity); and 
wherein the coupling waveguide extends from the first region to a second taper (20A for efficient mode coupling between III-V and SOI waveguides) located in the second region, the second taper being configured to optically couple the first optical mode from the composite waveguide into the silicon waveguide (20A for efficient mode coupling between III-V waveguide and Si waveguide in the SOI wafer substrate).
Regarding claim 6, Lamponi further teaches an etch-stop layer (n-type InP layer 13), wherein the active-material stack includes a gain layer (12) that is in direct physical contact with the etch-stop layer (the final etching is performed and is stopped on top of the n-type InP layer, [0010]).
Regarding claim 12, Lamponi further teaches that the second taper (20A) and the silicon waveguide collectively define a first coupler (to couple to the waveguide 7).  With regard to the claimed property of a second optical mode, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, Lamponi further teaches an optical element (Bragg grating 14A) that is optically coupled with the active-material stack (to define the laser cavity).
Regarding claim 14, Lamponi further teaches the optical element (Bragg grating 14A) and active-material stack collectively define a coupled-cavity laser (with a second Bragg grating 14B).
Regarding claim 15, Lamponi further teaches the optical element (Bragg grating 14A) is configured as a mirror (reflector) for partially defining a laser cavity in the active-material stack.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamponi et al. as applied to claim 1 above, and further in view of FR 2909491 A1 patent publication by Gilet et al.
Regarding claim 8, Lamponi teaches the laser source system as stated above, wherein the etch stop layer 13 is disposed between the bonding layer 9 and the active layer 12 that is a multi-quantum wells layer.  Lamponi fails to specify whether the bonding layer can act as a cladding layer.  Gilet also teaches a laser source using a III-V material structure (1) deposited on an SOI substrate, wherein an active layer 11 having doped contact layers 6.1, 6.2 (equivalent to doped InP layers 11, 13 in Lamponi’s invention) have its entirety of the bottom surface in physical contact with a burial layer 105 of silicon dioxide also serves as a bonding layer as well as the cladding layer (silica having a lower refractive index than the silicon waveguide).  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select silicon dioxide as the material for the bonding layer between the III-V active structure and the SOI substrate in Lamponi’s invention, as suggested by Gilet, in order to improve and facilitate attachment of the active structure to the substrate.
Regarding claim 11, Lamponi teaches the laser source system as stated above, wherein the coupling waveguide is disposed directly on top of a bonding layer 9.  Lamponi fails to specify the material used to make the bonding layer.  Gilet also teaches a laser source using a III-V material structure (1) deposited on an SOI substrate, wherein an active layer 11 having doped contact layers 6.1, 6.2 (equivalent to doped InP layers 11, 13 in Lamponi’s invention) have its entirety of the bottom surface in physical contact with a burial layer 105 of silicon dioxide also serves as a bonding layer.  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select silicon dioxide as the material for the bonding layer between the III-V active structure and the SOI substrate in Lamponi’s invention, as suggested by Gilet, in order to improve and facilitate attachment of the active structure to the substrate.
Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lamponi et al. and/or Gilet et al. as applied to claims 6, 8 above, and further in view of U.S. Patent 4,354,898 to Coldren et al.  Lamponi and/or Gilet suggest the system comprising the coupling waveguide (central parts 15, 16) having a gain layer (multi-quantum well layer 12), which is made of a third compound semiconductor InGaAsP and includes at least one sidewall (vertical sidewalls of cross-sectional view in Fig. 3).  Lamponi or Gilet does not specify that the at least one sidewall that is defined by a crystal plane of the third compound semiconductor.  Coldren teaches a method of chemical etching a semiconductor body on a preferred crystallographic plane in a multilayer InGaAsP/InP system across all layers of a semiconductor body.  The process has the advantage of being able to create reproducible, optically flat mirror facets on a multilayer semiconductor heterostructure body, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamponi’s invention by creating optically flat mirror facets on the at least one sidewall of the active multi-quantum well layer 12 using the process suggested by Coldren, for the same advantage.
Allowable Subject Matter
Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Lamponi is the closest prior art of record to the invention in claim 1 but fails to teach or further suggest an etch-stop layer that is located between the first layer and the contact layer, and having a slower etch rate than that of the first compound semiconductor,  when considered in view of the rest of the limitations of the base claim.
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Lamponi is the closest prior art of record to the invention in claim 1 but uses metal hard masks to control etching steps and fails to teach or further suggest an etch-stop layer having a slower etch rate than that of the first and second compound semiconductors,  when considered in view of the rest of the limitations of the base claim.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the silicon layer configured with a second portion on which the coupling waveguide is disposed, and a third portion on which the coupling waveguide is not disposed, wherein the second portion and the coupling waveguide collectively provide light confinement in a first direction that is parallel to the first plane, and wherein the third portion confines light in only a second direction that is orthogonal to the first plane, when considered in view of the rest of the limitations of the base claim.  In Lamponi’s invention, the silicon layer and silicon waveguide (8C) therein confine light in multiple directions.
Claims 16-33 are allowed.  Prior art fails to teach or suggest a process of making an integrated-optics system comprising a step of forming an optically active device that includes an active-material stack of a third compound semiconductor, wherein the active material stack is disposed on a coupling waveguide including contact and first layers made of first and second compound semiconductors, and patterning a silicon waveguide, when considered in view of the rest of the limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20200313397 discloses a passive waveguide heterostructure 210 having InGaAsP, InGaAs/AlInAs multi-quantum wells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883